Hunter, J.,
The auditing judge followed the established practice of bringing into hotch-pot the debts or advances which the testatrix in her will had charged against the share of her. son George and his family. He directed that these sums be added to the actual estate, the total divided equally among all the children, and there be deducted from George’s share, as thus determined, the sums mentioned in the will. This method assured equality among distributees, because it restored the estate to the value it was before the advances were made, precisely as if the distributee had repaid the amounts in question to the decedent during her lifetime or to the estate after her death.
The exceptants in effect contend that George should not be permitted to make repayment to the estate, but that the will restricts him to a share of the actual assets and requires him to pay the full amount of his debts or advances to the other children.
We agree with the auditing judge that the sole purpose of the testatrix was to secure equality among her children, and that this purpose should not be defeated by a rigid and unbending interpretation of the language of the will. The testatrix’s purpose can be fully accomplished within the meaning of the will by requiring her son to pay the full amount of his indebtedness to the estate without penalizing him in an amount over and above his indebtedness. “A scheme of distribution unusual in our law requires plain and unequivocal language to establish it”: Conner’s Estate (No. 2), 318 Pa. 150 (160). “ . . . a construction which will lead to an unreasonable result should be avoided”: Hannach’s Estate, 332 Pa. 145 (148). “In the interpretation of wills the precise, literal meaning of words is not to be too closely adhered to, and all rules for.the *397mere definition of words must give way when they conflict with fundamental principles not affected by the rules of grammar or etymology”: Hubbert’s Estate, 6 Dist. R. 96, 97.
There is a strong rule of construction in favor of equality among children and against invidious distinction between heirs: Hirsh’s Trust Estate, 334 Pa. 172; Hogue’s Estate, 135 Pa. Superior Ct. 543.
Attention is called particularly to McConomy’s Estate, 170 Pa. 140, where a similar situation existed and where Mr. Justice Pell said (p. 150) :
“The deduction was not for the exclusive benefit of the other children, but in order that their shares should not be reduced by reason of the indebtedness of H. R. McConomy to his father’s estate, and that under the change of beneficiaries provided by the codicil they should all be treated alike. The nine hundred dollars should have been treated as its payment would have been. It would then have been a part of the estate to be distributed among all the children.”
The auditing judge has forcefully presented our views in his adjudication, and we deem it unnecessary to comment at length upon that which he has so well said.
In their ninth and tenth exceptions, exceptants charged error in the direction by the auditing judge that the fee of the guardian ad litem be paid out of the whole estate. Exceptants claim that it should have been charged against the principal of the share directed by will to be held in trust for George Laughlin. At the argument, we pointed out that this was ordinarily a matter for the auditing judge, whose judgment would be set aside only where an abuse of discretion is shown, and that usually the representation is necessary for proper consideration of questions of distribution, so that all parties benefit by having a question put in a position to be disposed of, whereupon counsel for ex-ceptants stated that he would not press the exception further.
*398The six judges who heard the argument in this case are unanimous that exceptions nine and ten should be dismissed, but are equally divided in their opinion as to the first eight exceptions which involve the interpretation of the will.
All exceptions are therefore dismissed, and the adjudication is confirmed absolutely.
Van Dusen, P. J., and Bolger, J., concur in this opinion.